KLEINFELD, Circuit Judge,
dissenting.
I respectfully dissent. The record indicates an issue of material fact regarding causation. There was evidence that both assailants mentioned the alleged “snitch” rumor, that Clarke had never been assaulted before the rumor and was assaulted twice subsequent to it, and that the ostensible causes of the fights were pretexts for inmates who did not want to share a cell with a “snitch.” At least as to the second assault, the injuries were more serious than de minimis. I would reverse.